                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

SAMUEL L. HENDERSON                                                               PETITIONER
ADC #120748

v.                                Case No. 5:07-cv-00093-KGB

WENDY KELLEY, Director,
Arkansas Department of Correction 1                                             RESPONDENT

                                            ORDER

       Before the Court is petitioner Samuel L. Henderson’s motion for copies (Dkt. No. 53). Mr.

Henderson “specifically seeks copies of Documents 1, 31, and the Recommended Disposition.”

(Id., at 2). The Court grants Mr. Henderson’s request. The Clerk is directed to send Mr. Henderson

copies of docket entries 1, 31, and 39.

       So ordered this 28th day of October, 2019.

                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge




       1
          Wendy Kelley is the current Director of the Arkansas Department of Correction.
Pursuant to Federal Rule of Civil Procedure 25(d), the Clerk is directed to substitute Ms. Kelley
for Ray Hobbs as the named defendant in this case.
